PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_ANX_01_NA_NA_EN.txt. JUDGMENT No. I4.—CASE OF SERBIAN LOANS 85

ANNEX TO JUDGMENT No. 14.

DOCUMENTS SUBMITTED TO THE COURT BY THE PARTIES
IN THE COURSE OF THE PROCEEDINGS.

I.—DocUMENTS SUBMITTED BY THE AGENT TO THE FRENCH GOVERNMENT:

A.— Annexes to the Case:

Minutes of the Conference held at Carlsbad on June 2oth, 1895.

Law of July 8th/2oth, 1895, as to the conversion of the public debt by the
issue of a new loan (4 % 1895).

Prospectus of the 1895 loan.

Bond of the 1895 loan.

Special passages in the 1895 loan bond issued in England.
Law of July 26th/August 8th, 1902, authorizing the 1902 loan.

Contract of August 23rd/September 5th, 1902, between the Serbian Govern-
ment and various banking houses.

Prospectus of the 1902 loan.
Bond of the 1902 loan.

Contract of November 12th, 1906, between the Royal Serbian Government .
and the Banks.

Law of December 14th/27th, 1906.
Prospectus of the 1906 loan.
Bond of the 1906 loan.

Contract of October gth, 1909, between the Royal Serbian Government
and the Banks.

Law of December 15th/28th, 1909, authorizing the 1909 loan.
Prospectus of the 1909 loan.
Bond of the 1909 loan.

Contract of August 26th/September 18th, 1913, between the Royal Serbian
Government and the Banks.

Law of October 18th/31st, 1913, authorizing the 1913 loan.
Prospectus of the 1913 loan.

Bond of the 1913 loan.

Extract from the law of 17th Germinal, Year XI (March 28th, 1803).

” » a> as 9, August 5th, 1914.

» 5.» oo a, Pebruary I2th, 1916.

” » A» monetary law of June 25th, 1928.

» M a  judgment of the Court of Cassation, May 17th, 1927.
mn ” ” ” 5 9 » x» Appeal of Paris, April 16th,

1926.

Extract from a judgment of the Court of Appeal of Nîmes, January gth,
1928.

Extract from a judgment of the Court of Cassation, January 23rd, 1924.
JUDGMENT No. I4.—CASE OF SERBIAN LOANS 86

B.— Annex to the Counter-Case.

Judgment of the Court of Appeal of Paris (First Chamber), February 15th,
1924.
C.— Documents filed during the hearings.

Letter from the Banque franco-serbe to the Association nationale des Porteurs
de Valeurs mobilières in Paris (November 6th, 1928).

Declaration by the Autonomous Administration of Monopolies in Serbia
(December 29th, 1913/January 11th, 1914).

Letter from the Minister of Finance of the Kingdom of Serbia to the
Banque franco-serbe in Paris (December 28th, i913/January roth, 1914).

Prospectus of the Serbian 1895 loan (July 23rd, 1897).

Association of Stockbrokers in Paris. — Decision and opinion of the
Chambre syndicale (May 28th, 19017).

Letter from M. Vouitch, Serbian Minister in France, to M. Delcassé,
French Foreign Minister (November 16th, 1902).

Letter from M. Spalaikovitch, Minister of the Serb-Croat-Slovene Kingdom
in Paris, to M. Briand, French Foreign Minister (October 23rd, 1927).

Convention between France and the Serb-Croat-Slovene Kingdom concern-
ing consuls and domicile (Paris, January 30th, 1929—extract).

Official quotations of the Belgrade Exchange (October 29th, 1928).

Letter from the delegate of the holders of Serbian loans to the French
Foreign Minister (June 25th, 1918).

Letter from M. A. Naville, President of the Société financière d’ Orient,
to Professor Basdevant (May igth, 1929).

Note from M. Poincaré to M. Spalaikovitch (February 7th, 1927).

List of judicial decisions establishing the law in France giving validity
to the gold clause as regards international transactions, etc.

Extracts from the Gazette du Palais:

I. Court of Appeal of Paris (First Chamber), February 22nd, 1924;
Dumas v. Grenouilleau.

II. Court of Appeal of Paris (First Chamber), February 15th, 1924;
Compagnie havraise péninsulaive v. Compagnie du Canal de Suez.

ITI. Civil Tribunal of the Seine (First Chamber), October 29th, 1925;
Association nationale des Porteurs de Valeurs mobilières v. State of Minas-
Géraés.

Idem, November 4th, 1925; Regard. and others v. Compagnie hellénique
d'électricité.

IV. Civil Tribunal of the Seine (First Chamber), February 24th, 1926;
Thirion and others v. Société du Port du Rosario.

V. Court of Cassation (Civil Chamber), May 17th, 1927; Pélissier du
Besset and wife v. The Algiers Land and Warehouse Co. Ltd.

VI. Judgment of the Court of Appeal of Nimes (audience solennelle),
January goth, 1928; Pélissier du Besset and wife v. The Algiers Land
and Warehouse Co. Ltd.

VII. Civil Tribunal of the Seine (First Chamber), March 25th, 1925.—
Conclusions of M. le substitut Frémicourt in Compagnie universelle du
Canal maritime de Suez v. Marquise de Vaucouleurs.

Circular from the Comptoir national d'Escompte de Paris (August 28th, 1895).

Balance Sheet and Profit and Loss Account with final accounts of the
Finance Ministry for 1926-1927, etc.
JUDGMENT No. I14.—CASE OF SERBIAN LOANS 87

II.—DocuMENTS SUBMITTED BY THE AGENT TO THE SERB-CROAT-SLOVENE
GOVERNMENT.

A. Annexes to the Case.

Protocol of the Conference at Carlsbad, June 2oth, 1895.
Contract made at Paris, April 3rd/15th, 1896.

Protocol of issue in London of £1,000,000 sterling (25,000,000 dinars) of
the 4% loan of 70,460,000 dinars, issued in Paris on June 27th/July 9th, 1897.

Contract concluded at Paris, August 23rd/September 5th, 1902.

Contract concluded at Geneva, November 12th, 1906, between the Banks
and the Royal Serbian Government.

Contract concluded at Paris on November oth, 1909, between the Banks
and the Royal Serbian Government.

Contract concluded at Belgrade on August 26th/September 8th, 1913.
Law of July 8th/2oth, 1895, on the conversion of the public debt.
Law of July 26th/August 8th, 1902, on the State loan.

Law of December 14th, 1906, in regard to the loan for the construction
of railways and the purchase of military stores.

Law of December 15th, 1909, on the 44 % loan of 150,000,000 francs
for the construction of railways and the completion of military equipment.

Law of October 18th, 1913, on the 5 % loan of 250,000,000 gold francs
for the payment of urgent expenditure undertaken during the war, and for
urgent State purposes.

B.— Annexes to the Reply.
First notice circulated in France in May 1896, concerning the 1895 loan.
List of coupons for payment and receipt relating thereto, for 1895 loan.

Statement of Account of the Serbian Government with the Ottoman Bank,
relating to the 1895 loan payments due on July ist, 1911, and January Ist,
IgI2.

Statement of Account rendered by the Ottoman Bank, showing the sums
paid in on different dates by the Serbian State for the service of the 1895
loan.

Statements of Account rendered by the Société financière d'Orient, giving
in detail for the different dates the sums paid in by the Serbian State for
the service of the 1902, 1906 and 1913 loans.

Statement of Account rendered by the Ottoman Bank, giving the sums
paid in by the Serbian State on various dates for the service of the 1909
loan. ‘

Correspondence relating to the service of the loans during the war.

Texts of laws relating to legal tender and forced currency (law of
August 12th, 1870, and law of August 5th, 1914).

Judgment of the Court of Appeal of Paris, April 16th, 1926; de Neufville
v. Office des Biens et Intérêts privés (Société Mumm).

German text of the Protocol of Carlsbad (1895).
JUDGMENT No. I4.—CASE OF SERBIAN LOANS 88

C.—Documents filed during the hearings.

Telegram from M. Bouniols to the Serbian Legation in London (June 14th,
1916).

Telegram from M. Bouniols to M. Levitch, London (September 8th, 1916).

Idem (August 31st, 1916).

Idem (August 31st, 1916).

Idem (August 4th, 1916). ’

10 from M. Briand to M. Vesnitch, Serbian Minister in Paris (July 24th
1916).

Prospectus of the 1913 loan,

German prospectus for 1909.

German application form for 1900.

Extract from works of R.-J. Pothier (Vol. III, Part I, p. 138).

Note from M. Bouniols to M. Levitch (undated).

Extract from Matter (Revue de Droit bancaire, 1925, p. 269).

Extract from judgment of the Tribunal of Commerce of the Seine,
July 21st, 1926. |

Extract from judgment of the Civil Tribunal of the Seine (First Chamber),
April Ist, 1925.

Extract from Répertoire pratique français Dalloz; Monnaie, No. 40.

Extract from provision relating to the Latin Union.

Extract from the French law of July rath/27th, 1866 (Art. 9).

Extract from English judgment: Chesterman’s Trust, 1923—-2—Chancery
Division, 466, 1923, July 31.

Extract from declaration by the Berliner Handelsgesellschaft, July 16th
1928.

Extract from judgment of the French Court of Cassation of August 2nd,
1926 (Gazette du Palais, 1926, IT, p. 650).

Extract from lecture by M. Bartin, pp. 536 ef sqq.

Extract from lectures by M. Bartin, p. 517.

Extract from: François Gény, Méfhode d'interprétation et sources, Vol. II,
No. 146.

Extract from judgment of Civil Tribunal of the Seine (First Chamber)
of April 6th, 1927.

Extract from: Henri Capitant, Introduction à l'étude du Droit civil
(4th edition, Paris, 1923, p. 54).

Extract from judgment of Civil Tribunal of the Seine (First Chamber)
of December 11th, 1922.

Extract from: Antoine Pillet, Traité pratique de Droit international privé,
Vol. II, 1924.

Extract from: Dionisio Anzilotti, Cours de Droit international privé, Vol. I,
PP. 53, 54, 55, 341 and 342 (French ed.).

Letter from M. Briand to M. Poincaré (June 18th, 1928).

Extract [from: F. Surville, Cours de Droit international privé (7th ed.,
1925). |

Extract from: Antoine Pillet, Traité pratique de Droit international privé,
Vol. I, p. 343.
JUDGMENT No. I4.—CASE OF SERBIAN LOANS 89
Extract from: « La clause payable en or », by B. Nogaro, Revue trimestrielle
de Droit civil, 1925, pp. 5 ef sqq.
Extract from: Aubry ef Rau, Cours de Droit civil, Vol. IV, 5th ed. (318).
Extract from: M. Planiol, Tyaité élémentaire de Droit civil, Vol. II, ed.
1912, p. 145. ;
Notice concerning the Serbian 4 % unified rente, 1895.

Extract from: Works of R.- J. Pothier, edited by Dupin Ainé; Brussels,
1830, Vol. II, pp. 198 and 199.

Note from the Bank of England (July 17th, 1916).

Idem (August Ist, 1916).

Idem (October 3rd, 1916).

Note from M. Cambon (August Igth, 1916).

Telegram from M. Bouniols to the Serbian Minister in London (September
25th, 1916). ;

Idem (September 12th, 1916).

Idem (October 15th, 1916).

Notice signed by M. Bouniols with a table concerning service of the
Serbian public debt.

Extract from contract and Serbian loan agreement of 1922.

Translation of Article 28 of the Serbian law of April 24th, 1920 (Serbian
edition).

Serbian law of April 24th, 1920 (Serbian edition).

Extract from judgment of the Civil Tribunal of the Seine, November 13th,
1926 (Gazette du Palais, November 28th, 1926.—Revue de Droit bancaive,

1927, p. 169).
Tables showing rate of discount of Serbian bills on the Paris Market after
the great war.

Note from the British Treasury (September 2oth, 1916).

Work relating to the Law of Estoppel: Venive contra factum proprium, by
Erwin Riezlet, Leipzig, 1912. ‘

State budget for financial year 1928-1929.

Photograph of contract between the Serbian State and Parr’s Bank,
concerning the issue in London of a section of the 1895 loan (certified
true copy). °

Photograph of prospectus of above issue.
Photograph of application form.

Extract from the Traité de Droit international privé, by André Weiss,
and ed., Vol. IV, p. 397.
